DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 8/6/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitations of “a probe having a distal portion…a lumen;…an inflatable balloon deployable through the lumen…; a subassembly comprising…a plurality of strips…disposed on the exterior wall of the balloon such that the distal portion of the probe is disposed through the central aperture and the plurality of strips also extend towards the proximal portion of the probe”.  However, this is not support in the originally filed disclosure as described in Figs. 2-5 and discussed in Pars. [0037-0040].  The lasso guide 41 is deployed beyond distal tip (claimed “distal portion”) 18 of catheter (claimed “probe”) 14 (Fig. 2).  The balloon 47 is deployed through the lumen of 
Claims 7-11 depend from claim 6 and are thus also rejected.
Claim 11 recites the limitation of “wherein the plurality of strips terminate in pigtails having proximal ends disposed distal of a proximal end of the inflatable balloon”.  However, the originally filed disclosure only discusses the “pigtails 57” overlying the wires and preventing the electrode assembly 53 from delaminating when the balloon 47 is retracted into the shaft.  Further, Figs. 2-3 illustrating the pigtails and balloon fail to illustrate the claimed limitation. 

 Claim Interpretation
In light of the 35 USC 112(a)/first paragraph rejection above and the interview with Etan Chatlynne on January 19, 2021, the last limitation of claim 6 will be interpreted as follows: -a subassembly comprising a central aperture and a plurality of strips connected to and extending away from the central aperture, the plurality of strips disposed on the exterior wall of the balloon such that a distal end of a shaft is disposed through the central aperture and the plurality of strips also extend toward a proximal end of the shaft-. Claim 10 will be interpreted as –The apparatus according to claim 6, wherein the shaft is at least partially disposed in the lumen, the inflatable balloon being attached to the shaft.-

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11 is/are rejected under 35 U.S.C. 102 as being anticipated by Salahieh et al. (2010/0204560).
The Examiner notes Salahieh et al. ‘560 Par. [0220] states: “It should be appreciated that variations of the disclosed devices, assemblies, and methods can exist.  It should also be appreciated that a variety of elements described herein can be used individually or in a variety of combinations.  Features described herein in the context with or respect to one exemplary device or assembly can be implemented separately or in any suitable sub-combination with other exemplary devices or systems.”
Concerning claim 6, as illustrated in Figs. 18A-20C, 23B & 30-31B, Salaheih et al. ‘956 disclose an ablation apparatus (ablation assembly/devices having electrode assemblies for sensing, mapping, ablating, or stimulating muscles and/or nerves; [0074], [0161]) comprising: 
a probe having a distal portion, a proximal portion, and a lumen (probe in Fig. 30 has a distal portion, and inherent proximal portion not shown, and a lumen); 

    PNG
    media_image1.png
    370
    289
    media_image1.png
    Greyscale

a lasso guide that assumes a collapsed state for delivery through the lumen of the probe and an expanded state, the lasso guide having a plurality of mapping electrodes thereon, the plurality of mapping electrodes connectable to electrocardiographic circuitry (mapping catheter 45 having mapping electrodes 51 can serve as a guidewire for ablation assembly as well as providing mapping information and can be extended distal to expanded membrane 34; [0161-0163]); 
an inflatable balloon deployable through the lumen over the lasso guide, the inflatable balloon having a central longitudinal axis and an exterior wall (deployable, expandable flexible membrane 34, such as a balloon, is deployable through the probe over mapping catheter 45 and has a central longitudinal axis and exterior wall; [0077], [0096], [0119], [0121], [0126-0128]); 
a subassembly comprising a central aperture and a plurality of strips connected to and extending away from the central aperture, the plurality of strips disposed on the exterior wall of the balloon such that a distal end of a shaft is disposed through the central aperture and the plurality of strips also extend toward a proximal end of the shaft (flex circuit 89 comprises a central aperture and a plurality of strips disposed on the exterior wall of the balloon and connected to extending away from the central aperture and toward a proximal end of a shaft 57, where a distal end of shaft 57 is attached at a distal end region of balloon 34 (Fig. 23B) such that the distal end of shaft 57 would inherently be disposed through the central aperture of flex circuit 89 of Fig. 18I & 18K; [0127-0128], [0140], [0208]); and 
a plurality of ablation electrodes disposed on the plurality of strips (electrodes 6 on flex circuit 89; [0126-0128]).
Concerning claim 7, Salahieh et al. disclose the inflatable balloon (34) comprising a plurality of irrigation pores (7) ([0171]; Fig. 37A-D). 
claim 8, Salahieh et al. disclose the subassembly (89) has apertures (7) formed therethrough, the apertures being in fluid communication with the plurality of irrigation pores (7) of the inflatable balloon (34) ([0171]; Fig. 37A-D).
Concerning claim 9, Salahieh et al. disclose wires in the distal end of the shaft (57) leading to the plurality of ablation electrodes (6) wherein the plurality of strips of the subassembly (89) comprise pigtails extending over a surface of the inflatable balloon (34) and overlying the wires at connection points, respectively ([0140]; Fig. 23A-B).
Concerning claim 10, Salahieh et al. disclose the shaft (57) partially disposed within the lumen and the inflatable balloon (34) attached to the shaft (57) ([0127-0128], [0140]; Fig. 23A-B & 30).  
Concerning claim 11, Salahieh et al. disclose the plurality of strips (89) terminating in pigtails (102) having proximal ends disposed distal of a proximal end of the inflatable balloon (34) during assembly ([0210]; Fig. 59). 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Salahieh et al. (2014/0357956) teach flex circuits on inflatable balloons.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794